DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/30/2016.
This action is in response to amendments and remarks filed and entered on 01/14/2021. In the current amendments, claims 1, 7, 12, and 16 are amended. Claims 1-16 are pending and have been examined.
In response to amendments filed on 01/14/2021, the 35 U.S.C. 112(b) rejection to claims 1-11 and 16 and the 35 U.S.C. 103 rejection to claims 1-16 made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s Amendment is necessary to overcome the 35 U.S.C. 112(b) rejection to claims 12-15.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Scott Higdon (Registration No. 64065), on 01/25/2021. In the telephonic interview, Applicant’s Representative authorized the Examiner to enter the below amendment to claim 12.

The application has been amended as follows- Claim 12 is amended:
Claim 12. (Currently Amended) A method implemented by one or more processors, comprising:
identifying a ranked candidate set of responses for consideration for inclusion in a reply to an electronic communication transmitted to a user, 
each of the responses of the candidate set including one or more tokens and being determined based on content of the electronic communication; 
selecting a first response, of the responses of the candidate set, for inclusion in a selected set, the selecting of the first response based on it being the most highly ranked of the responses of the candidate set; 
for each of a plurality remaining responses of the responses of the candidate set, and until at least one condition has been satisfied: 
comparing an embedding vector of the remaining response to a first embedding vector of the first response and any embedding vectors of any additional responses selected for inclusion in the selected set, the first embedding Page 5 of 14Patent Application No. 15/394,869Attorney Docket No. ZS202-16624Response to 10/14/2020 Office Actionvector including semantic information of the first response, and the embedding vectors each including semantic information of a corresponding one of the additional responses, and 

in response to the at least one condition being satisfied, providing the responses of the selected set for display in an interface rendered by a client device of the user, the interface enabling selection of any one of the responses of the selected set for inclusion in a reply electronic communication that is a reply by the user to the electronic communication.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a method for selecting responses to provide for inclusion in a reply electronic communication. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating a first embedding over a neural network response encoder model based on applying the first response as input to the neural network response encoder model, the first embedding encoding semantic information of the first response; generating a second embedding over the neural network response encoder model based on applying a second response, of the responses of the candidate set, as input to the neural network response encoder model, the second embedding encoding semantic information of the second response; subsequent to generating the first embedding and the second embedding: calculating a measure between the first embedding and the second embedding; determining, based on the measure, whether the second response satisfies a difference criterion relative to the first response; in response to determining that the second response satisfies the difference criterion, selecting the second response for inclusion in the selected set; and providing the responses of the selected set for display in an interface rendered by a client device of the user, the interface enabling selection of any one 

Independent Claim 12 is directed to a method for selecting responses to provide for inclusion in a reply electronic communication. None of the prior arts, either alone or in combination, teaches the following limitations:
...for each of a plurality remaining responses of the responses of the candidate set, and until at least one condition has been satisfied: comparing an embedding vector of the remaining response to a first embedding vector of the first response and any embedding vectors of any additional responses selected for inclusion in the selected set, the first embedding Page 5 of 14Patent Application No. 15/394,869Attorney Docket No. ZS202-16624Response to 10/14/2020 Office Actionvector including semantic information of the first response, and the embedding vectors each including semantic information of a corresponding one of the additional responses, and determining whether to include the remaining response in the selected set based on the comparing; and in response to the at least one condition being satisfied, providing the responses of the selected set for display in an interface rendered by a client device of the user, the interface enabling selection of any one of the responses of the selected set for inclusion in a reply electronic communication that is a reply by the user to the electronic communication.

Independent Claim 16 is directed to a system for selecting responses to provide for inclusion in a reply electronic communication. None of the prior arts, either alone or in combination, teaches the following limitations:
 ...generate a first embedding over a neural network response encoder model based on applying the first response as input to the neural network response encoder model, the first embedding encoding semantic information of the first response; generate a second embedding over the neural network response encoder model based on applying a second response, of the responses of the candidate set, as input to the neural network response encoder model, the second embedding encoding semantic information of the second response; subsequent to generating the first embedding and the second 

The closest prior arts of record are the following:
GALLEY et al. (US 2016/0352656 A1) teaches context-sensitive generation of conversational responses.
Orr et al. (US 2018/0143760 A1) teaches sequence expander for data entry or information retrieval.
Corrado (“Computer, respond to this email.”) teaches the Smart Reply System built on a pair of recurrent neural networks, one used to encode the incoming email and one to predict possible responses.
Wang (US 2018/0150552 A1) teaches identifying and ranking objects matching at least a portion of the query.
Kannan et al. (“Smart Reply: Automated Response Suggestion for Email”) teaches a method for automatically generating short email responses. [Document No. 2 under Non-Patent Literature section of IDS filed on 02/21/2018]


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125